DETAILED ACTION
1.	The applicant’s amendment filed 12/07/2020 was received. Claim 1 was amended. Claims 1, 3-21 & 23-24 remain pending in the application and claims 2-3 remain cancelled by Applicant

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 08/28/2019.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1, 4-7, 9-12, 14 & 17-20 are allowable. The restriction requirement between sub-species A-1 & A-2, B-1 & B-2 and C-1, C-2 & C-3 of species group I-1, as set forth in the Office action mailed on 05/01/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/01/2019 is partially withdrawn. Claims 8, 13 & 15-16, directed to sub-species A-2, B-2 and C-2 & C-3 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 21 & 23-24, directed 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5.	This application is in condition for allowance except for the presence of claims 21 & 23-24 directed to Species I-2 & Group II, non-elected without traverse. Accordingly, claims 21 & 23-24 have been cancelled (Examiner’s Amendment below).

Claim Rejections
6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Miyabayashi et al. (US 5,138,390) of claims 1, 4-7, 9-12, 14 & 17-20 are withdrawn per amendments of claim 1. 

7.	Support for these amendments can be found in the instant application US PG-Pub. 2017/0239695 A1: [0010].

Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Keith F. Noe on 01/31/2021.
The application has been amended as follows: 

Claim 8, line 1, the recitation “A coating line cleaning apparatus” is amended to recite “[[A]] The coating line cleaning apparatus”;
Claim 13, line 1, the recitation “A coating line cleaning apparatus” is amended to recite “[[A]] The coating line cleaning apparatus”;
Claim 15, line 1, the recitation “A coating line cleaning apparatus” is amended to recite “[[A]] The coating line cleaning apparatus”;
Claim 16, line 1, the recitation “A coating line cleaning apparatus” is amended to recite “[[A]] The coating line cleaning apparatus”.

9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Elections/Restrictions above).  Accordingly, claims 21 & 23-24 have been cancelled.

Reasons for Allowance
10.	Claims 1 & 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A coating line cleaning apparatus for cleaning at least a selected part of a coating line, comprising a conveyed entity having first and second mutually opposed major faces and at least one flexible cleaning element having first and second mutually opposed major faces, said cleaning element being characterised in that each one of said first and second major faces is tacky, the first of said tacky faces of said cleaning element being releasably adhered to one of the major faces of the conveyed entity, and the second tacky major face of said cleaning element being temporarily contactable with the selected part of the coating line to bring said second tacky major face of the cleaning element into temporary contact with said selected part of a coating line to cause any contaminants present on said selected part of a coating line to adhere to said second tacky major face of said cleaning element thereby causing any contaminants to be removed from said selected part of a coating line, 
wherein the cleaning element is releasably adhered to the first or the second major face of the conveyed entity, and 
 as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717